--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


THIRD AMENDMENT AGREEMENT dated as of September 2, 2019 (this “Third
Amendment”), to the Credit Agreement dated as of August 15, 2018, as amended and
restated as of December 31, 2018 and as amended as of February 11, 2019 and
March 13, 2019 (as further amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), among NEW FORTRESS
INTERMEDIATE LLC, a Delaware limited liability company (“Holdings”), NFE
ATLANTIC HOLDINGS LLC, a Delaware limited liability company (the “Borrower”),
the SUBSIDIARY GUARANTORS (as defined in Section 1.1 of the Credit Agreement)
from time to time party thereto, the LENDERS (as defined in the preamble to the
Credit Agreement) from time to time party thereto and MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, the “Administrative
Agent”).
 
WHEREAS, NFE South Power Holdings Limited, a private company limited by shares
duly incorporated under the laws of Jamaica (“South Power Holdings”), is a
Subsidiary Guarantor and a party to the Credit Agreement.
 
WHEREAS, South Power Holdings desires to incur Indebtedness (the “Jamaica
Loans”) pursuant to a trust deed in the form delivered to the Administrative
Agent’s counsel at 1:53 p.m. New York City time on August 29, 2019 (the “Jamaica
Indenture”).
 
WHEREAS, to permit South Power Holdings to enter into the Jamaica Indenture and
incur the Jamaica Loans, the Borrower requests that the Lenders and the
Administrative Agent agree to certain amendments and other modifications to the
Credit Agreement and the other Loan Documents.
 
WHEREAS, South Power Holdings has agreed to transfer certain of its assets as
described on Annex A attached hereto (the “Transferred Assets”) to the Borrower
or a Subsidiary Guarantor within 180 days of the Third Amendment Effective Date
(as defined below).
 
WHEREAS, upon the terms and subject to the satisfaction of the conditions set
forth herein, the Lenders and the Administrative Agent agree to the amendments
and other modifications to the Credit Agreement and the other Loan Documents set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Defined Terms; References.  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement.  The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.
 
SECTION 2.  Amendments and Other Modifications to the Credit Agreement and Other
Loan Documents.  Subject to, and effective immediately upon, the satisfaction or
waiver of the conditions precedent set forth in Section 4 hereto (the date all
of such conditions are first satisfied or waived being referred to as the “Third
Amendment Effective Date”), the Credit Agreement and the other Loan Documents
are hereby amended or otherwise modified as follows:
 

--------------------------------------------------------------------------------

2
(a)  (i) South Power Holdings shall cease to be a “Subsidiary” for all purposes
under the Credit Agreement and the other Loan Documents, (ii) the Steam Supply
Agreement shall cease to be a “Gas Contract” for all purposes under the Credit
Agreement, (iii) all guarantees granted by South Power Holdings under the
Guarantee Agreements shall be automatically released and discharged and (iv) any
and all security interests and Liens granted in favor of the Lenders or the
Administrative Agent pursuant to the Security Documents in any and all assets or
Capital Stock of South Power Holdings, other than the Transferred Assets, shall
be automatically released and discharged;
 
(b)  immediately upon receipt of the Net Cash Proceeds from the issuance of the
Tranche 1B Bonds (as defined in the Jamaica Indenture), and in any event no
later than April 30, 2020, South Power Holdings shall distribute an amount of
such Net Cash Proceeds to any Loan Party such that the aggregate Net Cash
Proceeds from the issuance of the Jamaica Loans distributed by South Power
Holdings to Loan Parties is not less than $100,000,000;
 
(c)  as soon as practicable following the closing of the Jamaica Loans, and in
any event within 180 days thereafter (or such longer period as the
Administrative Agent may agree), South Power Holdings shall transfer and assign
the Transferred Assets to the Borrower or a Subsidiary Guarantor, such
Transferred Assets to be free and clear of any liens or security interests
granted in favor of the lenders under the Jamaica Loans;
 
(d)  Section 6.1(r) of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
“(r)  the Parent Guaranty, dated as of October 10, 2017, by Atlantic Power
Holdings SRL, to and for the benefit of JAMALCO (the “JAMALCO Unsecured
Guaranty”), but only for so long as Atlantic Power Holdings SRL has no material
assets, liabilities or operations other than Capital Stock in South Power
Holdings and the JAMALCO Unsecured Guaranty; and”;
 
(e)  Section 6.2(bb) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:
 
“(bb)  Liens granted by Atlantic Power Holdings SRL on the Capital Stock of
South Power Holdings to secure the Jamaica Loans;” and
 
(f)  Definitions of the following terms shall be deemed to be included in
Section 1.1 of the Credit Agreement as defined in this Third Amendment: “Jamaica
Indenture,” “Jamaica Loans,” “JAMALCO Unsecured Guaranty” and “South Power
Holdings.”
 

--------------------------------------------------------------------------------

3
SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Third Amendment, each of Holdings, the Borrower and each
other Loan Party hereby represents and warrants to each of the Lenders and the
Administrative Agent that, as of the Third Amendment Effective Date: (i) this
Third Amendment (A) has been duly authorized by all necessary corporate or other
organizational and, if required, member or shareholder action of such Person,
(B) has been duly executed and delivered by such Person and (C) constitutes a
legal, valid and binding obligation of such Person enforceable against each of
them in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (whether enforcement is sought by proceedings in equity or at law);
(ii)(A) the representations and warranties set forth in Section 3 of the Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the date hereof and the Third Amendment Effective Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof and (B) on and as of the date hereof and the Third Amendment Effective
Date, no Default or Event of Default has occurred and is continuing;  (iii)
immediately prior to the Third Amendment Effective Date, South Power Holdings
does not own, lease or hold any material assets other than (1) the Clarendon
Combined Heat and Power Facility, (2) the Steam Supply Agreement, (3) the Power
Purchase Agreement, dated as of August 23, 2017, between JPS and South Power
Holdings, (4) permits, leases, easements and regulatory approvals related to
items (1) through (3), and (5) the Transferred Assets; (iv) the Transferred
Assets include all of the assets constituting the pipeline that delivers natural
gas to the Clarendon Combined Heat and Power Facility; and (v) immediately prior
to the Third Amendment Effective Date, Atlantic Power Holdings SRL has no
material assets, liabilities or operations other than Capital Stock of South
Power Holdings and the JAMALCO Unsecured Guaranty.
 
SECTION 4.  Effectiveness.  The effectiveness of the amendments and other
modifications to the Credit Agreement and the other Loan Documents set forth in
Section 2 above is subject to the satisfaction or waiver of all of the following
conditions precedent:
 
(a)  the Administrative Agent (or its counsel) shall have received this Third
Amendment, executed and delivered by a duly authorized officer or signatory of
Holdings, the Borrower, each other Loan Party and the Required Lenders;
 
(b)  South Power Holdings shall have received the Net Cash Proceeds from the
Tranche 1A Bonds and the Tranche 2 Bonds (each as defined in the Jamaica
Indenture), and South Power Holdings shall immediately distribute at least
$50,000,000 of such Net Cash Proceeds to any Loan Party (for the avoidance of
doubt, other than South Power Holdings);
 
(c)  the Administrative Agent shall have received a certificate, executed and
delivered by a duly authorized Responsible Officer of the Borrower, certifying
as to the satisfaction of (x) the matters set forth in clauses (d) and (e) below
and (y) the conditions precedent set forth in this Section 4, all in form and
substance reasonably satisfactory to the Administrative Agent;
 
(d)  as of the Third Amendment Effective Date, the representations and
warranties contained in Section 3 herein shall be true and correct in all
material respects;
 

--------------------------------------------------------------------------------

4
(e)  no event shall have occurred and be continuing or would result from the
transactions contemplated by this Third Amendment (after giving effect thereto)
that would constitute a Default or an Event of Default; and
 
(f)  the Borrower shall have paid to the Administrative Agent all fees and
expenses due and payable as of the Third Amendment Effective Date pursuant to
Section 6 hereof and Section 9.5 of the Credit Agreement for which reasonably
detailed invoices have been presented to the Borrower at least two Business Days
prior to the Third Amendment Effective Date.
 
The Administrative Agent shall notify the Borrower and the Lenders of the Third
Amendment Effective Date, and such notice shall be conclusive and binding.
 
SECTION 5.  Reaffirmation of Guaranty and Security.  Other than, after the Third
Amendment Effective Date, South Power Holdings:
 
(a)  Each Loan Party, by its signature below, hereby agrees that,
notwithstanding the effectiveness of this Third Amendment, the Security
Documents and the Guarantee Agreements continue to be in full force and effect.
 
(b)  Each Loan Party, by its signature below, affirms and confirms (i) its
obligations under each of the Loan Documents to which it is a party, (ii) its
guarantee of the Obligations and (iii) the pledge of and/or grant of a security
interest in its assets as Collateral to secure the Obligations, all as provided
in the Loan Documents as originally executed, and acknowledges and agrees that
such guarantee, pledge and/or grant continue in full force and effect in respect
of, and to secure, the Obligations under the Credit Agreement and the other Loan
Documents.
 
SECTION 6.  Fees and Expenses.  The Loan Parties agree to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket costs and
expenses incurred in connection with this Third Amendment and the other Loan
Documents, including the fees, charges and disbursements of Skadden, Arps,
Slate, Meagher & Flom LLP, Patterson Mair Hamilton, Appleby (Bermuda) Limited,
Chancery Chambers and Adsuar Muñiz Goyco Seda & Pérez-Ochoa, P.S.C.
 
SECTION 7.  Non-Reliance on Administrative Agent.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decisions to enter into this Third Amendment.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Third Amendment, the Credit Agreement and the other Loan Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.
 

--------------------------------------------------------------------------------

5
SECTION 8.  Counterparts.  This Third Amendment may be executed by one or more
of the parties to this Third Amendment on any number of counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page to this Third Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Third
Amendment signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
SECTION 9.  Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 10.  Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
 
(a)  submits for itself and its Property in any legal action or proceeding
relating to this Third Amendment and the other Loan Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;
 
(e)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(f)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7 any special, exemplary, punitive or consequential damages.
 
SECTION 11.  Headings.  The headings of this Third Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
SECTION 12.  Effect of Third Amendment.  Except as expressly set forth herein,
this Third Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, or the Loan Parties under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Third Amendment shall apply and be effective only with respect to the
provision of the Credit Agreement specifically referred to herein.  After the
date hereof, any reference to the Credit Agreement shall mean the Credit
Agreement, as modified hereby, and this Third Amendment shall constitute a “Loan
Document” for all purposes under the Credit Agreement and the other Loan
Documents.
 
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

6
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.
 

 
NEW FORTRESS INTERMEDIATE LLC
           
By:


       
Name:
Christopher Guinta
   
Title:
Chief Financial Officer
     
NFE ATLANTIC HOLDINGS LLC
           
By:


       
Name:
Christopher Guinta
   
Title:
Chief Financial Officer



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

7

 
AMERICAN LNG MARKETING LLC
AMERICAN NATURAL GAS HOLDINGS LLC
ATLANTIC ENERGY HOLDINGS LLC
BRADFORD COUNTY DEVELOPMENT HOLDINGS LLC
BRADFORD COUNTY GPF HOLDINGS LLC
BRADFORD COUNTY GPF PARTNERS LLC
BRADFORD COUNTY POWER HOLDINGS LLC
BRADFORD COUNTY POWER PARTNERS LLC BRADFORD COUNTY REAL ESTATE HOLDINGS LLC
BRADFORD COUNTY REAL ESTATE PARTNERS LLC
BRADFORD COUNTY TRANSPORT HOLDINGS LLC
BRADFORD COUNTY TRANSPORT PARTNERS LLC ENERGY TRANSPORT SOLUTIONS LLC
ISLAND LNG LLC
LNG HOLDINGS (FLORIDA) LLC
LNG HOLDINGS LLC
NEW FORTRESS ENERGY MARKETING LLC
NFE BCS HOLDINGS (A) LLC
NFE BCS HOLDINGS (B) LLC
NFE EQUIPMENT HOLDINGS LLC
NFE EQUIPMENT PARTNERS LLC
NFE ISO HOLDINGS LLC
NFE ISO PARTNERS LLC
NFE LOGISTICS HOLDINGS LLC
NFE MANAGEMENT LLC
NFE MEXICO HOLDINGS LLC
NFE PLANT DEVELOPMENT HOLDINGS LLC
NFE SOUTH POWER HOLDINGS LLC
NFE TRANSPORT HOLDINGS LLC
NFE TRANSPORT PARTNERS LLC
TICO DEVELOPMENT PARTNERS HOLDINGS LLC TICO DEVELOPMENT PARTNERS LLC
NFE GHANA PARTNERS LLC
NFE GHANA HOLDINGS LLC
AMERICAN ENERGY LOGISTICS SOLUTIONS LLC
LA DEVELOPMENT HOLDINGS LLC
LA REAL ESTATE HOLDINGS LLC
LA REAL ESTATE PARTNERS LLC
PA DEVELOPMENT HOLDINGS LLC
PA REAL ESTATE HOLDINGS LLC
PA REAL ESTATE PARTNERS LLC
NFE HONDURAS HOLDINGS LLC
       
By:


     
Name:

Christopher Guinta      
Title:

Chief Financial Officer  



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

8

 
ATLANTIC DISTRIBUTION HOLDINGS SRL
ATLANTIC ENERGY HOLDINGS LIMITED
ATLANTIC POWER HOLDINGS SRL
ATLANTIC TERMINAL HOLDINGS LIMITED
ATLANTIC POWER HOLDINGS LIMITED
NFE NORTH HOLDINGS LIMITED [BERMUDA]
NFE NORTH INFRASTRUCTURE LIMITED
NFE NORTH TRADING LIMITED
NFE SOUTH HOLDINGS LIMITED [BERMUDA]
NFE SOUTH POWER TRADING LIMITED
NFE SOUTH TRADING LIMITED
NFE NORTH DISTRIBUTION LIMITED
NFE NORTH HOLDINGS LIMITED [JAMAICA]
NFE NORTH TRANSPORT LIMITED
NFE SOUTH HOLDINGS LIMITED [JAMAICA]
NFE SOUTH POWER HOLDINGS LIMITED
 
       
By:


       
Name:
Christopher Guinta
   
Title:
Director



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

9

 
AMAUNET S. DE R.L. DE C.V.
NFENERGIA MEXICO S. DE R.L. DE C.V.
NFE PACIFICO LAP S. DE R.L. DE C.V.
NFENERGIA GN DE BCS, S. DE R.L. DE C.V.
 
       
By:


       
Name:
Christopher Guinta
   
Title:
Legal Representative



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

10

 
NFE MEXICO HOLDINGS B.V.
NFE MEXICO HOLDINGS PARENT B.V.
 
       
By:


       
Name:
Christopher Guinta
   
Title:
Authorized Signatory



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

11

 
NFENERGIA LLC
SOLUCIONES DE ENERGIA LIMPIA PR LLC
 
       
By:


       
Name:
Christopher Guinta
   
Title:
Authorized Signatory



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

12

 
NFENERGIA HONDURAS S. DE R.L.
 
       
By:


       
Name:
Christopher Guinta
   
Title:
Authorized Signatory



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

13

 
NFE IRELAND FINANCING DESIGNATED ACTIVITY COMPANY
NFE SHANNON HOLDINGS LIMITED
SHANNON LNG LIMITED
SHANNON LNG ENERGY LIMITED
 
       
By:


       
Name:
Christopher Guinta
   
Title:
Director



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

14

 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender
 
       
By:


       
Name:


   
Title:





[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

15

 
BARCLAYS BANK PLC, as a Lender
 
 
By:
         
Name:
     
Title:
 



[NFE Third Amendment Agreement]

--------------------------------------------------------------------------------

16
ANNEX A


Transferred Assets
 
All assets of South Power Holdings used in connection with, related to,
appurtenant to, or affecting the pipeline to be used to supply natural gas to
the Power Plant (as defined in the Jamaica Indenture) (but excluding the Power
Plant itself) including all contracts related thereto, which assets include, in
any event, all of the following:




1.
Natural gas pipeline from the Old Harbour floating storage and regasification
terminal in Portland Bight to the Power Plant and the JAMALCO refinery,
including all meters and related equipment (collectively, the “Pipeline”);





2.
All land rights used in connection with, related to, appurtenant to, or
affecting the Pipeline, including all licenses, easements, and rights of way;





3.
All permits and regulatory approvals used in connection with, related to,
appurtenant to, or affecting the Pipeline;





4.
All contracts for engineering, procurement, installation and related services
for the Pipeline;





5.
All contracts for the installation of an HDPE water pipeline for JAMALCO
adjacent to the Pipeline; and

 

 
6.
All other assets used in connection with, related to, appurtenant to, or
affecting the Pipeline (but excluding the Power Plant itself).






--------------------------------------------------------------------------------